Citation Nr: 0526751	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978 and from April 1982 to April 2002, with 
additional service in the reserves.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Appeals (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied service connection 
for left shoulder and bilateral knee disabilities.  That same 
month, the claim was transferred to the jurisdiction of the 
RO in Detroit, Michigan.  The veteran testified at a hearing 
before the Board that was held at the Detroit RO in March 
2005.     

The Board notes that in January 2003, the RO had also awarded 
service connection and a 10 percent rating for degenerative 
disc disease of the lumbar spine; and service connection and 
a 0 percent rating for plantar fasciitis with a small spur of 
the left foot.  Although the veteran had filed a notice of 
disagreement with respect to the assigned ratings for these 
two service-connected disabilities, he did not perfect the 
appeal by filing a substantive appeal on these issues after 
issuance of a statement of the case in March 2003.  Indeed, 
his substantive appeal was limited to the issues listed in 
the caption above.  Accordingly, claims for increased 
(initial) ratings for a lumbar spine disability and for 
plantar fasciitis are not on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

The veteran contends that he injured his shoulder as a 
martial arts instructor in service and that he injured his 
knees while playing soccer in service.  He also indicated 
that these conditions were the result of several different 
situations over time, not one specific injury.  

The veteran was seen for left shoulder and bilateral knee 
complaints in service.  In 1998, his left knee showed small 
joint effusion.  In September 1998, an MRI showed 
degenerative changes in the posterior horn of the medial 
meniscus.  On examination in November 2001, he was diagnosed 
with left shoulder impingement.  

After service, on VA examination in October 2002, both the 
left shoulder and bilateral knee conditions were determined 
to be normal and without residual of trauma.  However, the 
examination included X-ray of the affected joints, but not 
any more detailed, specialized tests, such as an MRI.  
Moreover, on evaluation in April 2004, findings included a 
left shoulder injury that required further evaluation with an 
MRI.  The bilateral knee condition was diagnosed as bilateral 
knee injuries most likely secondary to osteoarthritis , 
secondary to overactivity.  

In the judgment of the Board, additional development is 
needed to ascertain the current nature and etiology of the 
veteran's claimed left shoulder and bilateral knee 
conditions.  The present record is incomplete, especially in 
light of the veteran's contentions that he still has residual 
disability of the left shoulder and the knees and in light of 
the lack of any more detailed diagnostic tests of the 
affected joints.  The examination on remand must include not 
only X-rays of the left shoulder and the knees, but also MRIs 
thereof and any other diagnostic tests of procedures that may 
shed more light on the current nature and severity of the 
claimed left shoulder and bilateral knee disabilities.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  The RO should schedule the veteran 
for an appropriate VA orthopedic 
examination to determine the nature and 
etiology of the claimed left shoulder and 
bilateral knee disorders.  The claims 
folder should be provided to and reviewed 
by the examiner.  All indicated studies, 
to include X-rays, MRIs, and any other 
necessary diagnostic tests or procedures, 
should be performed.  Based on 
examination findings, historical 
evidence, and medical principles, the 
examiner should provide a medical opinion 
as to the nature/diagnosis and etiology 
of any current left shoulder and 
bilateral knee disorders and in 
particular, whether it is likely, 
unlikely, or at least as likely as not 
that the veteran's left shoulder and /or 
bilateral knee conditions are related to 
injury, overuse, or complaints, during 
the veteran's military service.  A 
rationale should be provided for any 
opinion rendered.  

2.  The RO should then readjudicate the 
claims for service connection for a left 
shoulder disability and for a bilateral 
knee disability.  If any of the decisions 
remains adverse to the veteran, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  The RO should 
then return the case to the Board for its 
review, as appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat these claims expeditiously.  Claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


